Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by  Cha et al (US 2020/021112 A1)(“Cha”). 
Cha discloses a compound chemical formula (1) (para. 0008) in which R1 and R2 are each independently methyl or phenyl para. 0010), L1 and L2 a bond or substituted or unsubstituted C6-60 arylene and Ar1 and Ar2 are each independently substituted or unsubstituted C6-60 aryl; or C2-60 heteroaryl containing O or S.  The compound disclosed by Cha corresponds to the compound of the present claim 1 , in which L1 and L2 are a direct bond , as in the formula 1 of Cha, L1 and L2 are direct bonds and (para. 0011) l, m, n, and o are zero in correspondence of the formula of present claim 1  and the definitions of the groups are the same as for the correspondence with the formula 1 of the Cho reference.  
Re claim 2:  Cha discloses a compound of the formula corresponding to formula 2 , chemical formula (1-2) and corresponding to formula 3, chemical formula (1-3) and corresponding to chemical formula 4, chemical formula (1-3) (first column of page 4 of Cha), in which R1 and R2 are hydrogen.
Re claim 3:  Cha discloses a compound which corresponds to the compound of the present claim 1, in which R1 and R2 are each a C6 aryl group (second column of page 4 of Cho, the second formula from the top(not labeled)).
Re claim 4:  Cha discloses L1 and L2 can be a direct bond  Cha discloses a compound chemical formula (1) (para. 0008) in which R1 and R2 are each independently methyl or phenyl, L1 and L2 a bond or substituted or unsubstituted C6-60 arylene and Ar1 and Ar2 are each independently substituted or unsubstituted C6-60 aryl; or C2-60 heteroaryl containing O or S.  The compound disclosed by Cha corresponds to the compound of the present claim 1 , in which L1 and L2 are a direct bond and l, m, n, and o are zero and the definitions of the groups are the same as for claim 1 above.  

Re claim 5:  Cha discloses a compound which corresponds to the compound of the present claim 5, as Cha discloses a compound  at the bottom  of the first column of page 12 of Cha in which Ar1 and Ar2 are a substituted C6 to C60 aryl  or heteroaryl group having 5 to 60 nuclear atoms.
Re claim 6: :  Cha discloses a compound which corresponds to the compound of the present claim 5, as Cha discloses a compound  at the bottom  of the first column of page 12 of Cha in which Ar1 and Ar2 are a substituted C6 to C60 aryl  or heteroaryl group having 5 to 60 nuclear atoms, and in which X or the group in the compound disclosed by Cha is O, Z1 to Z5 are CR8, where R8 are hydrogen and p is 0.
Re claim 7:  Cha discloses a compound at the top of the second column of page 14 that corresponds to the compound of claim 7, in which R9 to R11 are C6 to C60 aryl or heteroaryl group having 5 to 60 nuclear atoms.
Re claim 8:  Cha discloses a compound corresponding to compound (1) in the present claim 8 , the compound at the bottom of the second column of the Cho reference on page 4 of the Cho reference.
Re claim 9:  Cha discloses  an OLED (organic electroluminescent device) including  
An anode
A cathode (para. 0004) and 
A material layer between the anode and cathode which includes a light emitting layer  and a hole injection layer (para. 0004) between the anode and the cathode,  the compound represented by Chemical Formula 1 of claim 1, as Cha discloses the compound disclosed by Cha can be used as the hole injection layer (para. 0014).
Re claim 10:  Cha discloses the organic  material layer between the anode and cathode which includes a light emitting layer  and a hole injection layer (para. 0004) between the anode and the cathode,  the compound represented by Chemical Formula 1 of claim 1, as Cha discloses the compound disclosed by Cha can be used as the hole injection layer (para. 0014).

            
                       The prior art of record not relied upon is considered relevant to  Applicant’s disclosure.            
 Wang et al (TW 201714869 A)(“Wang”)(translation provided)
               Wang discloses a compound that can be used in a hole transport layer or in a phosphorescent body, the hertero atom in the heteroaryl groups can be N (Abstract). The material is used in OLED (page 2, 3rd para. of the translation) and has a high glass transition temperature (page 2, 6th para. of the translation).  The compound has a structure formula (I) (image on the page labeled 2 at the bottom of the page in the copy of the patent TW201714869 A), R is each independently H or C1 to C8 alkyl group and Ar1 and Ar2 are each independently a substituted C6 to C30 aryl group, an unsubstituted C6 to C30 aryl group, a group consisting of substituted hetero atom-containing aryl group and an unsubstituted hetero atom-containing aryl group, and the hetero atom is N,  O, or S.  Ar1 and Ar2 are each independently selected from substituted or unsubstituted  (images  at the bottom of page  labeled page 5 and on pages labeled pages  5-7 in the copy of the patent TW201714869 A).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895